12235 El Camino Real, Suite 200 San Diego, CA 92130-3002 PHONE 858.350.2300 FAX 858.350.2399 www.wsgr.com August 4, 2016 VIA EDGAR AND COURIER Mr. John Reynolds Assistant Director Division of Corporation Finance United States Securities and Exchange Commission Division of Corporation Finance treet, NE Mail Stop 3561 Washington, D.C. 20549-6010 Re: Response Biomedical Corp. Amendment No. 1 to Schedule 13E-3 Filed on July 25, 2016 by Response Biomedical Corp., et al. File No. 005-81850 Amendment No. 1 to Preliminary Proxy Statement on Schedule 14A
